United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL PROTECTIVE SERVICE,
Rochester, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0894
Issued: January 26, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 18, 2020 appellant, through counsel, filed a timely appeal from a March 3, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish that the
acceptance of his claim should be expanded to include right carpal tunnel syndrome or other right
wrist/hand condition sustained as a consequence of the accepted November 12, 2014 employment
injury; and (2) whether appellant has met his burden of proof to establish a recurrence of disability
for the period April 3 through August 21, 2015 causally related to the accepted November 12, 2014
employment injury.
FACTUAL HISTORY
This case has previously been before the Board under OWCP File No. xxxxxx806.3 The
facts and circumstances of the case as set forth in the Board’s prior order are incorporated herein
by reference. The relevant facts are as follows.
On November 12, 2014 appellant, then a 43-year-old inspector-security/law enforcement,
filed a traumatic injury claim (Form CA-1) alleging that, on that date, he sustained a right wrist
injury during a one-handed handgun shooting exercise while in the performance of duty. OWCP
assigned File No. xxxxxx405 to the claim. He stopped work on the date of the claimed injury.
OWCP accepted appellant’s claim for scapholunate ligament tear of the right wrist. Dr. Richard J.
Miller, a Board-certified orthopedic surgeon, performed OWCP-authorized right wrist arthrotomy
and scapholunate ligament repair surgery on November 25, 2014. The surgery included the
implantation of an internal fixation device in appellant’s right wrist.4 OWCP paid appellant wageloss compensation on the supplemental rolls for disability from work commencing
December 28, 2014. Dr. Miller released appellant to light-duty work with a 5- to 10-pound limit
on lifting, pushing, and pulling.5 On March 18, 2015 appellant returned to light-duty work within
these restrictions on a full-time basis. The work was clerical in nature and he was precluded from
participating in weapons qualification and defense tactics. Appellant stopped work again on
March 31, 2015.
On May 11, 2015 appellant filed a notice of recurrence (Form CA-2a) claiming that he
sustained a recurrence of disability on March 31, 2015 due to his accepted November 12, 2014
right wrist injury (OWCP File No. xxxxxx806). He noted that he commenced using sick leave on
March 31, 2015 and that April 3, 2015 was the date his pay stopped after his recurrence of
disability occurred. Appellant claimed disability for the period March 31 through May 11, 2015.
Regarding how the recurrence of disability occurred, appellant indicated that he never had full
functionality in his right wrist/hand or absence of tingling/numbness symptoms since his
November 12, 2014 employment injury. Moreover, his right wrist lost full functionality after he
underwent surgery on January 30, 2015 to remove an internal fixation device. Appellant reported
3

Order Remanding Case, Docket No. 16-1742 (issued July 21, 2017).

4
On January 30, 2015 Dr. Miller performed OWCP-authorized surgery, including removal of the internal fixation
device which he had implanted in appellant’s right wrist on November 25, 2014.

The findings of March 19, 2015 x-rays of appellant’s right wrist contained an impression of interval removal of
the two wires ﬁxating the scapholunate and scaphocapitate joints. There had been no signiﬁcant interval change in
alignment with mild persistent widening of the scapholunate interval.
5

2

that, while engaging in writing and typing at work, his right fingers began to tingle for longer
periods than usual and then went numb. On the reverse side of the form, the employing
establishment represented that following his original injury, appellant returned to work in a lightduty job performing administrative office tasks. Appellant was not authorized to perform any law
enforcement-related activities, and the employing establishment did not issue him any law
enforcement gear.
OWCP developed appellant’s claimed recurrence as a new occupational disease claim
(Form CA-2) sustained prior to March 31, 2015. Appellant provided a statement in which he
indicated that he had tingling and numbness in his right wrist, which extended into his hand, since
suffering his November 12, 2014 work injury. He also discussed the light-duty work he performed
for the period March 18 through 31, 2015.
Appellant submitted a May 14, 2015 report from Dr. Miller who noted that appellant
reported experiencing an onset of paresthesias suggestive of carpal tunnel following his return to
light-duty work on March 18, 2015. Dr. Miller opined that appellant was 100 percent disabled and
noted, “Return to light-duty work [March 18, 2015], with the above-noted symptoms immediately,
thereafter, in association with his writing and clerical activities.” He recommended that appellant
undergo electromyogram and nerve conduction velocity (EMG/NCV) testing. In another report
dated May 14, 2015, Dr. Miller noted that appellant had been followed for a November 12, 2014
right wrist injury with surgery performed on November 25, 2014. He indicated that appellant was
able to return to light-duty work on March 18, 2015, subsequently developed carpal tunnel
syndrome symptoms, and was taken off work on March 31, 2015.
The findings of June 11, 2015 EMG/NCV testing of the upper extremities revealed normal
results. There was no electrophysiologic evidence for a right median/ulnar neuropathy or right
cervical radiculopathy.
In a report dated June 15, 2015, Dr. Miller noted that appellant was seen in follow-up
regarding “difficult issues that continue with regard to his right wrist, concerns about carpal tunnel
syndrome, this following his [scapholunate ligament] surgery and capsulodesis [on November 25,
2014] and work-related injury [on November 12, 2014].” Dr. Miller further noted that appellant
complained of right hand dysesthesias which seemed to be in the median nerve distribution,
sparing the little finger. He opined that appellant’s dysesthesias were likely related to carpal tunnel
compressive neuropathy, but noted that the EMG/NCV testing showed normal ﬁndings. Dr. Miller
released appellant to light duty with work limitations of no lifting, pushing, or pulling over 5 to 10
pounds.
In a July 29, 2015 development letter, OWCP requested that appellant submit additional
evidence in support of his claim, including a physician’s opinion supported by a medical
explanation as to how the reported employment factors caused or aggravated a medical condition.
It provided a questionnaire for his completion which posed questions regarding his work duties,
symptoms, and medical treatment. On July 29, 2015 OWCP also requested additional information
from the employing establishment. It afforded both parties 30 days to respond.
In response, appellant submitted an undated statement in which he explained that his
modified assignment consisted of desk duty and that he was in charge of processing all police

3

evidence that was seized during multiple arrests made from November 2014 through March 2015.
Appellant reported experiencing tingling and numbness in his right hand after making evidence
entries.
Appellant also submitted a claim for compensation (Form CA-7) for disability from work
for the period April 3 through July 24, 2015 due to his accepted November 12, 2014 employment
injury.
In an undated letter, an area commander for the employing establishment indicated that,
during March 2015, appellant performed administrative duties of a clerical nature, including
addressing inventory for the employing establishment’s field office, contacting security vendors
in order to obtain quotes for security equipment repairs/upgrades, and conducting inspections. The
area commander noted that he was aware that appellant had complained about right wrist pain to
a coworker.
Appellant submitted an April 2, 2015 note in which Dr. Miller noted that it was his medical
opinion that appellant should remain out of work until seen again in six weeks.
In a report dated August 10, 2015, Dr. Miller discussed the findings of his August 7, 2015
examination and indicated that right carpal tunnel syndrome “consequent to the original injury” of
November 12, 2014 remained his working diagnosis. He acknowledged that there were no positive
findings on EMG/NCV testing and indicated that therefore the diagnosis of right carpal tunnel
syndrome was not assessed as confirmed. Dr. Miller further noted, “Nevertheless, I feel strongly
that these symptoms (numbness and associated discomfort which occur intermittently) are
consequent to the initial injury of [November 12, 2014], and ultimately secondary to the surgery
of [November 25, 2014]. I would not consider this to be a ‘new injury.’” He indicated that
appellant could not lift, push, or pull more than five pounds.
By decision dated September 1, 2015, OWCP denied appellant’s claim, finding that he had
not met his burden of proof to establish a diagnosed medical condition causally related to the
accepted factors of his federal employment. It concluded, therefore, that the requirements had not
been met to establish an injury as defined by FECA.
On September 28, 2015 appellant, through counsel, requested a telephonic hearing before
a representative of OWCP’s Branch of Hearings and Review. During the hearing held on May 18,
2016, appellant testified that he experienced continuous right wrist symptoms, including tingling
and numbness extending into his right fingers, since his November 12, 2014 employment injury.
Counsel asserted that appellant was really arguing that he sustained a recurrence of disability due
to his November 12, 2014 employment injury in that he suffered worsening symptoms from the
November 12, 2014 injury and the OWCP-authorized November 25, 2014 and January 30, 2015
surgeries. He also asserted that appellant sustained right carpal tunnel syndrome as a consequence
of the November 12, 2014 employment injury. Counsel indicated that appellant was not claiming
a new occupational injury as he only worked for a short period in a light-duty job in March 2015.
He further argued that OWCP File No. xxxxxx806 should be administratively combined with
OWCP File No. xxxxxx405.

4

By decision dated August 2, 2016, OWCP’s hearing representative affirmed the
September 1, 2015 decision, finding that appellant had not met his burden of proof to establish an
employment-related occupational disease. The hearing representative also made a determination
that appellant had not sustained a recurrence of disability on or after April 3, 2015 due to his
November 12, 2014 work injury.
Appellant, through counsel, appealed the August 2, 2016 decision to the Board and, by
order dated July 21, 2017,6 the Board set aside the August 2, 2016 decision and remanded the case
to OWCP. With respect to the issue of a recurrence of disability due to the November 12, 2014
work injury, the Board found that the record in OWCP File No. xxxxxx806 lacked relevant
information from OWCP File No. xxxxxx405. Consequently, the Board found that these files
should be administratively combined. On remand, OWCP administratively combined OWCP File
Nos. xxxxxx806 and xxxxxx405, designating the latter as the master file.
By decision dated November 16, 2017, OWCP denied appellant’s occupational disease
claim as he did not submit sufficient medical evidence to establish a diagnosed condition causally
related to the accepted factors of federal employment. On November 22, 2017 appellant, through
counsel, requested a telephonic hearing before a representative of OWCP’s Branch of Hearings
and Review. During the hearing held on April 12, 2018, counsel again argued that appellant
sustained a recurrence of disability due to his November 12, 2014 employment injury and also
sustained the condition of right carpal tunnel syndrome as a consequence of the same injury.
By decision dated May 18, 2018, OWCP’s hearing representative affirmed the
November 16, 2017 decision as modified to reflect that appellant’s claim actually was a claim for
recurrence of disability due to the accepted November 12, 2014 employment injury, rather than a
claim for a new occupational injury. The hearing representative found that additional development
of appellant’s claim was necessary and directed OWCP to issue separate decisions upon return of
the case record, including a decision considering whether appellant sustained right carpal tunnel
syndrome or other right hand/wrist condition as a consequence of the accepted November 12, 2014
employment injury (including the associated surgeries), a decision considering whether appellant
sustained a recurrence of disability commencing April 3, 2015 due to the accepted November 12,
2014 employment injury (including the associated surgeries), and a decision considering whether
appellant’s claims for compensation covering the period April 3 through August 21, 2015 should
be paid.
By decision dated October 3, 2019, OWCP denied the expansion of the acceptance of
appellant’s claim to include the additional conditions of right carpal tunnel syndrome or other right
wrist/hand conditions as a consequence of his accepted November 12, 2014 employment injury.
It explained that the medical evidence was insufficient to establish causal relationship.

6

Supra note 3.

5

By separate decision dated October 3, 2019, OWCP determined that appellant had not met
his burden of proof to establish a recurrence of disability for the period April 3 through August 21,
2015 due to his accepted November 12, 2014 employment injury.7 It explained that the medical
evidence did not establish that appellant was disabled due to a material change or worsening of his
employment-related conditions.
On October 10, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. During the hearing held on January 9,
2020, appellant discussed additional details of his return to work in March 2015. Counsel asserted
that appellant was improperly forced to file a claim for a new occupational injury when he actually
was claiming injury as a consequence of the November 12, 2014 employment injury.
After the hearing, appellant submitted a January 24, 2020 report from Dr. Miller who
provided a timeline regarding the development of appellant’s medical condition and the course of
his medical treatment. Dr. Miller provided an excerpt from his April 10, 2015 report in which he
discussed appellant’s right carpal tunnel symptoms.
By decision dated March 3, 2020, OWCP’s hearing representative affirmed the two
October 3, 2019 decisions.
LEGAL PRECEDENT -- ISSUE 1
When an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.8
The claimant bears the burden of proof to establish a claim for a consequential injury.9 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, establishing causal relationship. The opinion must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship of the diagnosed condition and the specific employment factors or
employment injury.10

7

OWCP also issued another October 3, 2019 decision finding that appellant did not meet his burden of proof to
establish a recurrence of disability due to his accepted November 12, 2014 employment injury. However, it did not
provide appeal rights with this decision and the subject matter of the decision is essentially the same as the abovedescribed October 3, 2019 decision denying a recurrence of disability for the period April 3 through August 21, 2015.
8

J.R., Docket No. 20-0292 (issued June 26, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018); V.B.,
Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).
9

V.K., Docket No. 19-0422 (issued June 10, 2020); A.H., Docket No. 18-1632 (issued June 1, 2020); I.S., Docket
No. 19-1461 (issued April 30, 2020).
10

K.W., Docket No. 18-0991 (issued December 11, 2018).

6

Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.11 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents, is sufficient to establish causal
relationship.12
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, the question is whether compensability should be extended to a
subsequent injury or aggravation related in some way to the primary injury.13 The basic rule is
that, a subsequent injury, whether an aggravation of the original injury or a new and distinct injury,
is compensable if it is the direct and natural result of a compensable primary injury.14 When an
injury arises in the course of employment, every natural consequence that flows from that injury
likewise arises out of the employment, unless it is the result of an independent intervening cause
attributable to the claimant’s own conduct.15
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include right carpal tunnel syndrome or other right
wrist/hand conditions sustained as a consequence of the accepted November 12, 2014 employment
injury.
In support of his consequential injury claim, appellant submitted an August 10, 2015 report
from Dr. Miller who indicated that right carpal tunnel syndrome “consequent to the original injury”
of November 12, 2014 remained his working diagnosis. He acknowledged that there were no
positive findings on EMG/NCV testing and indicated that therefore the diagnosis of carpal tunnel
syndrome was not assessed as confirmed. Dr. Miller further noted, “Nevertheless, I feel strongly
that these symptoms (numbness and associated discomfort which occur intermittently) are
consequent to the initial injury of [November 12, 2014], and ultimately secondary to the surgery
of [November 25, 2014]. I would not consider this to be a ‘new injury.’”
The Board finds that, although Dr. Miller opined in his August 10, 2015 report that
appellant’s right wrist/hand symptoms were related to his accepted November 12, 2014
employment injury, his opinion is of limited probative value in establishing a specific diagnosed
condition as a consequential employment injury because he did not provide adequate medical
rationale in support of his opinion on causal relationship. Dr. Miller did not describe the medical
process through which appellant’s symptoms were related to the November 12, 2014 employment
injury which was only accepted for scapholunate ligament tear of the right wrist. He implicated
11

G.R., Docket No. 18-0735 (issued November 15, 2018).

12

Id.

13

K.S., Docket No. 17-1583 (issued May 10, 2018).

14

Id.

15

A.M., Docket No. 18-0685 (issued October 26, 2018); Mary Poller, 55 ECAB 483, 487 (2004).

7

the OWCP-authorized right wrist arthrotomy and scapholunate ligament repair surgery which he
performed on November 25, 2014 as causing a consequential injury, but he did not provide a
description of how this surgery could have caused such injury. For example, Dr. Miller did not
identify diagnostic testing results or other findings which would have shown that complications
from the November 25, 2014 surgery caused a consequential injury. The Board has held that a
report is of limited probative value regarding causal relationship if it does not contain adequate
medical rationale explaining how a given medical condition/period of disability has an
employment-related cause.16
The Board finds that Dr. Miller’s August 10, 2015 report is of limited probative value in
establishing a specific diagnosed condition sustain as a consequence of the accepted November 12,
2014 employment injury for the further reason that he provided an equivocal opinion regarding
the diagnosis of appellant’s right wrist/hand condition. Dr. Miller noted that his working diagnosis
of right carpal tunnel syndrome could not be confirmed because there were no positive findings
on EMG/NCV testing. The Board has held that an opinion which is equivocal in nature is of limited
probative value regarding the issue of causal relationship.17 For the above-described reasons,
Dr. Miller’s August 10, 2015 report is insufficient to establish appellant’s consequential injury
claim.18
Appellant submitted a May 14, 2015 report from Dr. Miller who noted that appellant
reported experiencing an onset of paresthesias suggestive of carpal tunnel following his return to
light-duty work on March 18, 2015. Dr. Miller further noted, “Return to light-duty work
[March 18, 2015], with the above-noted symptoms immediately, thereafter, in association with his
writing and clerical activities.” In another report dated May 14, 2015, he indicated that appellant
was able to return to light-duty work on March 18, 2015 and that he subsequently developed carpal
tunnel syndrome symptoms. The Board finds, however, that Dr. Miller’s May 14, 2015 reports
are of no probative value regarding appellant’s claim for a right wrist/hand condition sustained as
a consequence of his accepted November 12, 2014 injury because Dr. Miller did not provide an
opinion in these reports that appellant sustained such an injury. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.19 Therefore, these reports are insufficient to
establish appellant’s consequential injury claim.
Appellant also submitted a June 15, 2015 report of Dr. Miller which is of no probative value
regarding appellant’s consequential injury claim because it does not provide an opinion that appellant
sustained an injury as a consequence of his November 12, 2014 employment injury.20 In this report,
16

See T.T., Docket No. 18-1054 (issued April 8, 2020); Y.D., Docket No. 16-1896 (issued February 10, 2017).

17

See E.B., Docket No. 18-1060 (issued November 1, 2018); Leonard J. O’Keefe, 14 ECAB 42, 48 (1962).

18

In a January 24, 2020 report, Dr. Miller provided an excerpt from his August 10, 2015 report in which he
discussed appellant’s right carpal tunnel symptoms. However, he did not provide additional explanation of the opinion
contained in the August 10, 2015 report regarding the cause of the symptoms.
19

See L.B., Docket No. 18-0533 (issued August 27, 2018).

20

See id.

8

Dr. Miller noted that appellant was seen in follow-up regarding concerns about carpal tunnel
syndrome that followed his November 12, 2014 injury and November 25, 2014 surgery. He
indicated that appellant’s dysesthesias were likely related to carpal tunnel compressive neuropathy,
but noted that the EMG/NCV testing showed normal ﬁndings. While Dr. Miller delineated the
timing of appellant’s right wrist/hand symptoms, he did not provide an opinion on their cause.
Therefore, this report also is insufficient to establish appellant’s consequential injury claim.
For these reasons, the Board finds that appellant has not met his burden of proof to establish
that the acceptance of his claim should be expanded to include right carpal tunnel syndrome or
other right wrist/hand condition sustained as a consequence of the accepted November 12, 2014
employment injury.
LEGAL PRECEDENT -- ISSUE 2
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.21 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations, and which is necessary because
of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction-in-force.22
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a
condition that results from a new injury, even if it involves the same part of the body previously
injured.23
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment

21

20 C.F.R. § 10.5(x); see J.D., Docket No. 18-1533 (issued February 27, 2019).

22

Id.

23
Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2b (June 2013); L.B., Docket
No. 18-0533 (issued August 27, 2018).

9

injury, and supports that conclusion with medical reasoning.24 Where no such rationale is present,
the medical evidence is of diminished probative value.25
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work.26 As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.27
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability for the period April 3 through August 21, 2015 causally related to the accepted
November 12, 2014 employment injury.
Appellant submitted an April 2, 2015 note in which Dr. Miller noted that it was his medical
opinion that appellant should remain out of work until seen again in six weeks. However, this
report is of no probative value regarding appellant’s claim for recurrence of disability for the period
April 3 through August 21, 2015 because Dr. Miller did not relate the identified period of disability
to the accepted November 12, 2014 employment injury or any other employment-related cause.
The Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s disability is of no probative value on the issue of causal relationship.28 Therefore, this
note is insufficient to establish appellant’s recurrence of disability claim.
Appellant also submitted a May 14, 2015 report in which Dr. Miller noted appellant’s right
wrist/hand symptoms and indicated that he was 100 percent disabled. In another May 14, 2015
report, he indicated that appellant was able to return to light-duty work on March 18, 2015,
subsequently developed carpal tunnel syndrome symptoms, and was taken off work on
March 31, 2015. In a June 15, 2015 report, Dr. Miller opined that appellant’s reported
dysesthesias were likely related to carpal tunnel neuropathy, and he released appellant to light duty
with work limitations of no lifting, pushing, or pulling over 5 to 10 pounds. In a report dated
August 10, 2015, he indicated that appellant could not lift, push, or pull more than five pounds.
The Board finds that these reports also are of no probative value regarding appellant’s claim for
an employment-related recurrence of disability during the period April 3 through August 21, 2015

24

J.D., Docket No. 18-0616 (issued January 11, 2019); see C.C., Docket No. 18-0719 (issued November 9, 2018).

25

H.T., Docket No. 17-0209 (issued February 8, 2018).

26

See D.W., Docket No. 19-1584 (issued July 9, 2020); S.D., Docket No. 19-0955 (issued February 3, 2020);
Terry R. Hedman, 38 ECAB 222 (1986).
27

Id.

28

See D.K., Docket No. 17-1549 (issued July 6, 2018).

10

because they do not provide an opinion that the periods of total or partial disability identified in
the reports were due to the accepted November 12, 2014 employment injury.29
For these reasons, the Board finds that appellant has not met his burden of proof to establish
a recurrence of disability for the period April 3 through August 21, 2015 causally related to the
accepted November 12, 2014 employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include right carpal tunnel syndrome or other right
wrist/hand condition sustained as a consequence of the accepted November 12, 2014 employment
injury. The Board further finds that appellant has not met his burden of proof to establish a
recurrence of disability for the period April 3 through August 21, 2015 causally related to the
accepted November 12, 2014 employment injury.

29
See id. In a January 24, 2020 report, Dr. Miller provided a timeline regarding the development of appellant’s
medical condition, but he did not provide an opinion on disability.

11

ORDER
IT IS HEREBY ORDERED THAT the March 3, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 26, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

